opinion of the court
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order reversed, without costs, for the reasons stated in the dissenting-in-part memorandum of Justice Max Bloom at the Appellate Division (86 AD2d 831, 832) and matter remitted to Supreme Court, Bronx County, for a hearing in accordance with that dissenting memorandum.
Concur: Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Fuchsberg and Meyer. Taking no part: Judge Gabrielli.